IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                 IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE                                 )
                                                  )
                                                  )
           v.                                     )
                                                  )
                                                  ) C.A. No. 1007009018 &
MICHAEL W. COLEMAN                                )         1007008965
                                                  )
                                                  )


                                    Submitted: February 23, 2015
                                    Decided: March 18, 2015

                Upon Defendant’s Motion for Modification of Sentence

                                          DENIED

                                          ORDER



       1. On March 18, 2011, Defendant was sentenced to 8 years of unsuspended

time (as an habitual offender) for Burglary 2nd Degree; 3 years, suspended after 1 year

for Attempted Robbery 2nd Degree; 3 years, suspended after 1 year for Possession of

a Deadly Weapon by a Person Prohibited; and 1 year suspended for Theft of a

Controlled Substance. In accordance with Title 11, Section 3901(d) of the Delaware

Code, the Level 5 sentences are consecutive.1


       11 Del. C. § 3901(d) (2012) (“No sentence of confinement of any criminal
       1

defendant...shall be made to run concurrently with any other sentence of confinement imposed on
       2. Section 3901(d) has been amended, with an effective date of July 9, 2014.

As amended, Section 3901(d) provides in pertinent part: “The court shall direct

whether the sentence of confinement of any criminal defendant by any court of this

State shall be made to run concurrently or consecutively with any other sentence of

confinement imposed on such criminal defendant.”

       3. Defendant requests that the Court modify his sentence so that the Level 5

sentences of confinement be served concurrently.

       4. Amended statutes will not be applied retroactively, unless the statute clearly

contains express language indicating that the legislature intended retroactive

application.2

       5. The Court finds that Section 3901(d), as amended, was not intended by the

Delaware General Assembly to have retroactive effect.

       THEREFORE, Defendant’s Motion to Modify Sentence is hereby DENIED.

       IT IS SO ORDERED.




                                                      /s/ Mary M. Johnston
                                                      The Honorable Mary M. Johnston


such criminal defendant.”).
       2
           State v. Ismaaeel, 840 A.2d 644, 654 (Del. Super. 2004).